37 So.3d 987 (2010)
Brooke DeSANTIS, Appellant,
v.
V & J ENTERPRISES, INC., a/k/a V & J Trucking, and Janius D. Mon, individually, and Allstate Insurance Company, Appellees.
No. 4D09-1682.
District Court of Appeal of Florida, Fourth District.
June 30, 2010.
John H. Pelzer of Ruden, McClosky, Smith, Schuster & Russell, P.A., Fort Lauderdale, for appellant.
Richard A. Sherman Sr. and James W. Sherman of Richard A. Sherman, P.A., and Dolina Lordeus of Law Offices of Leonard C. Bishop, Fort Lauderdale, for appellee Allstate Insurance Company.
PER CURIAM.
Appellant filed suit against appellees for injuries she sustained in an automobile accident. At a case management conference, the court dismissed the case due to appellant's counsel's failure to appear. The order of dismissal contained a stamp with the judge's name and date but did not contain a signature. Additionally, the order was never filed with the clerk of the lower tribunal. Thirteen months later, appellant filed a motion to vacate the dismissal, claiming that her counsel had contacted the judge's judicial assistant prior to the case management conference and advised that he had a scheduling conflict. In an amended motion to vacate, appellant added that the judge never signed the order of dismissal and that only a stamped copy was sent to counsel. The trial court denied the motion. We reverse because the order of dismissal was never rendered. See Fla. R.App. P. 9.020(h). Because the order was never rendered, the case was never dismissed. We therefore reverse and remand for further proceedings in the lower court.
FARMER, DAMOORGIAN and LEVINE, JJ., concur.